Citation Nr: 0809954	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for chronic sinus 
infections due to allergies.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for migraine headaches. 


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to November 
1993 and from November 2002 to November 2003.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issues of entitlement to service connection for migraine 
headaches and asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's current chronic sinus infections due to 
allergies existed prior to his entry into active duty 
service.

2.  The veteran's current chronic sinus infections due to 
allergies did not permanently increase in severity during his 
active duty service.


CONCLUSION OF LAW

Chronic sinus infections due to allergies were not incurred 
in or aggravated by the veteran's active duty military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 1154, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in December 2003, 
prior to the initial unfavorable AOJ decision issued in 
October 2004.  An additional VCAA letter was sent in November 
2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in December 2003 and November 2006 informed the veteran of 
the type of evidence necessary to establish service 
connection; how VA would assist him in developing his claim; 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the November 2006 VCAA notice 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The pre-
adjudicative December 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter from the RO to the 
veteran was the first notice sent of the evidence necessary 
to establish entitlement to a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate timing of the notice provided to the veteran on 
these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, and a December 2003 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service treatment for sinus infections, 
i.e., that his infections were not documented due to the 
movements of his battalion is consistent with the 
circumstances of combat.  Additionally, his claims regarding 
treatment for sinus infections are corroborated by the 
statement of SFC T. P., a medical platoon sergeant in his 
unit.  Therefore, the Board finds the veteran's claim of 
experiencing sinus infections in service is sufficient proof 
that such infections occurred.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that his sinus infections are the result 
of his service in the Gulf War.  Therefore, he argues that 
service connection is warranted for chronic sinus infections.  

However, the Board notes that the veteran's sinus infections 
preexisted service.  Specifically, at his January 1993 
commissioning physical, it was noted that the veteran had had 
a sinus infection prior to service that was suspected to be 
sinusitis.  
Thus, as a history of sinus infections was noted upon entry 
into active service, the Board finds that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence, the veteran is not presumed to have been in sound 
condition upon entry into service, and his sinus infections 
are considered to be a preexisting disorder.  38 U.S.C.A. § 
1111; Wagner, supra.  Consequently, as indicated above, 
service connection may not be granted on the basis of 
incurrence, but it may be granted on the basis of 
aggravation.

However, although the Board accepts the veteran's claim that 
he was treated for sinus infections in service, there is no 
evidence that the veteran's sinus infections increased in 
severity during his active duty service.  At his October 2003 
separation examination, the examining physician reported that 
the veteran had experienced a sinus infection in service, but 
that the infection had resolved with no sequelae.  Post-
service, the December 2003 VA examination report shows a 
diagnosis of chronic rhinitis, all year round; however, the 
diagnosis appears to be based solely on the veteran's 
statements at the examination, rather than independent 
medical evidence.  A January 2004 CT scan shows clear 
sinuses.  Allergic rhinitis is diagnosed in May 2005 and 
February 2006 VA treatment records.  A September 2006 VA 
treatment record reports an assessment of allergic rhinitis 
and a problem with sinuses due to seasonal change.  Taking 
all this evidence into account, there is no indication that 
the veteran's sinus infections increased in frequency or 
severity during service, or that any such increase is present 
after service.  Therefore, the Board finds that there is 
clear and unmistakable evidence that there was no increase in 
severity of the veteran's sinus infections during service.  

Accordingly, the presumption of soundness is rebutted and the 
veteran's sinus infections pre-existed service; however, 
there is no increase in severity, and therefore, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran's sinus infections underwent any 
increase in severity during service.

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
sinus infections.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the present case, that the veteran's sinus 
infections preexisted service has been documented in the 
medical evidence of record.  Therefore, service connection 
for sinus infections on a direct basis is not warranted.  
Further, as there is clear and unmistakable evidence that the 
veteran's sinus infections preexisted service, and there is 
clear and unmistakable evidence that his sinus infections was 
not aggravated by service, service connection is not 
warranted on the basis of aggravation of a preexisting 
disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for chronic sinus infections due to allergies.  
Therefore, his claim must be denied.


ORDER

Entitlement to service connection for chronic sinus 
infections due to allergies is denied.


REMAND

The veteran contends that he first suffered migraine 
headaches and asthma while in the military.  Therefore, he 
argues that service connection is warranted.  The Board 
determines that a remand is necessary for further development 
of the record. 

As indicated above, the Board determines that the veteran is 
a veteran of combat, and that his descriptions of medical 
treatment, while his unit was constantly moving, as well as 
the subsequent lack of treatment records for the period from 
November 2002 to October 2003 except for pre- and post-
deployment examinations, is consistent with the circumstances 
of combat.  Considering this fact, along with the undated 
statement of SFC T. P., which reflects that the veteran was 
treated for asthma and headaches during service, and the 
veteran's report of the same at his October 2003 post-
deployment examination, the Board finds that the veteran had 
in-service treatment for breathing difficulty/asthma and 
headaches during service. 

Further, the Board observes that the veteran has been treated 
for migraine headaches and asthma post-service.  However, 
there is no medical opinion connecting the veteran's current 
disorders with his time in service.  The December 2003 VA 
examiner stated that the veteran's headaches and asthma began 
in service; however, such opinion appears to be only a 
restatement of the veteran's contentions.  Thus, the Board 
concludes that another VA examination is necessary to 
determine the nature and etiology of the veteran's current 
headaches and asthma. 

Additionally, with regard to the veteran's claim for service 
connection for asthma, the Board notes that the veteran 
reported having bronchitis in high school, albeit with no 
sequelae.  Thus, a VA opinion as to whether the veteran's 
current asthma is related to his pre-service bronchitis, and, 
if so, whether the disorder increased in severity during 
service, is also necessary.

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be scheduled for the 
appropriate VA examination to assess 
the nature and etiology of his 
headaches and asthma.  The claims file 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  Additionally, the examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that 
there is a less than 50% likelihood) 
that the veteran's headaches or asthma 
are a result of his active duty 
military service. 

Additionally, with regard to the 
veteran's asthma, the examiner should 
address whether the asthma is related 
to his pre-service bronchitis, and, if 
so, whether the veteran's current 
asthma is the result of an increase in 
severity during service of a 
preexisting disorder.  

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the October 2006 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


